Citation Nr: 1634458	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1981.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before RO personnel in September 2010.  The transcript of the hearing is contained in the claims file.

The issue decided herein was previously before the Board in January 2014, when the Board remanded the appeal for further development.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The weight of the evidence reflects that hepatitis C did not manifest during service and that hepatitis C is not related to active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.  VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete a claim for service connection for hepatitis C, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the June 2014 supplemental state of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the agency of original jurisdiction (AOJ) obtained records from the Social Security Administration and obtained a VA examination and medical opinion addressing the service connection claim for hepatitis C.  For the reasons indicated in the discussion below, the March 2014 VA examination and medical opinion are adequate to decide the claim.  The evidence of record also contains the Veteran's service treatment and personnel records, VA treatment records, VA examination reports pertinent to other claims, articles pertaining to hepatitis C, and lay statements and hearing testimony.

The Board acknowledges that one of the remand directives was to obtain "any outstanding VA treatment records."  Although the June 2014 SSOC lists treatment records from the West Haven VA Medical Center (VAMC) dated from August 2001 to January 2014 among the evidence reviewed, it appears that ongoing VA treatment records dating since May 2011 were not added to the electronic claims file as instructed.

Recently, the Federal Circuit indicated that VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing C.F.R. § 3.159(c)(3)).  Immediately thereafter, however, the Federal Circuit noted that the duty to assist is not unlimited and that in evaluating whether the duty to assist is satisfied, the limitations in 38 C.F.R. § 3.159(d) may be considered.  Id.  That regulation provides that VA will refrain from or discontinue providing assistance where there is no reasonable possibility that any assistance would substantiate the claim.  

In this case, there is no dispute that the Veteran has a current hepatitis C disability.  In addition, in written statements and testimony, the Veteran has identified in-service and post-service risk factors for hepatitis C transmission.  However, neither the Veteran nor his representative has sufficiently identified any other VA treatment record(s) (in addition to those already associated with the claims file) that may contain necessary medical opinion evidence as to the etiology of the Veteran's hepatitis C.  In fact, the Veteran had previously testified that his treating physicians do not know the cause of his hepatis C and he had not "talked to them too much about that."  In addition, in a May 2016 post-remand brief, the Veteran's representative conceded that the requested development had been accomplished and offered no new argument regarding the etiology of the Veteran's hepatitis C.   

Given these facts, the Board finds there is no reasonable possibility that any further assistance in this regard would substantiate the claim and a remand to obtain ongoing VA treatment records would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  Consequently, the Board will adjudicate the claim on appeal.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.




II. Criteria & Analysis

The Veteran contends that he contracted hepatitis C during his time in service by receiving vaccinations via air gun injections and getting a tattoo with a needle and pen ink by a shipmate.  He also identified the following as post-service risk factors for hepatitis C transmission: being stabbed in the arm in 1995 and having 200 stitches, sharing razors in 1995, and smoking crack from 1990 to 2007 or 2008.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Specific to claims for service connection for hepatitis C, risk factors for transmission include the following: blood or blood product transfusion or organ transplant before 1992, or hemodialysis; tattoos, body piercing, and acupuncture with non-sterile needles; intravenous drug use; high-risk sexual activity (transmission risk is relatively low, but increases with multiple sexual partners); intranasal cocaine use; accidental exposure to blood by percutaneous exposure or on mucous membranes; and sharing toothbrushes or shaving razors.  In addition, despite the lack of any scientific evidence to document transmission of hepatitis C virus with air gun injectors, it is biologically possible.  See M21-1 VA Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section 1, Subsection 2.e (updated August 17, 2016). 

The Veteran's service treatment records are silent for complaints or manifestations of hepatitis C infection.  An October 1979 enlistment report of medical history reflects the Veteran's report of putting his hand through a window during a "bar room brawl" and receiving five stitches (sutures).  On enlistment examination the same day, he had no identifying tattoos and his skin and viscera were normal on clinical evaluation.  Subsequent treatment records document evaluation and treatment for gonorrhea in July 1980 and diagnosis of alcohol intoxication and a forehead laceration sustained during an apprehension in October 1980.  A May 1981 Report of Medical Board described the Veteran's long history of alcohol abuse, rare use of marijuana, and his report of using no other illicit drugs.  A June 1981 narrative summary from an admission for a cystectomy noted "multiple tattoos over the forearms."   

Post-service VA treatment records, including those associated with the Veteran's records from the Social Security Administration, document other risk factors for hepatitis C transmission.  While the records reflect that the Veteran at times denied a history of intravenous drug abuse, other statements he made to various treatment providers suggest that he started using cocaine intranasally in 1981, injected cocaine and heroin in the early 1980s, and later began smoking crack cocaine.  

For example, a November 1985 VA medical certificate reflects the Veteran's disclosure of intravenous drug abuse.  A June 1998 mental health progress note describes the Veteran's history of multiple drug detoxifications and suicidal ideation "while under the influence of cocaine (1995)."  During January 2001 VA emergency psychiatric treatment, he disclosed using intravenous drugs in the past and using cocaine.  He admitted he had "been using drugs since 1982," or age 27 based on his date of birth.  A May 2003 discharge summary includes the Veteran's reported history of intravenous cocaine and heroin abuse.  He denied any injection drug use for 10 to 15 years (since sometime between 1988 and 1993), but admitted smoking crack cocaine and marijuana.  During June 2005 mental health treatment, he disclosed that he first used cocaine at age 26 (1981).  Several VA gastroenterology treatment records reflect the Veteran's admission of injection drug use and sharing needles in the early 1980s, but smoking crack cocaine now.  Other treatment records confirm his reported history of being stabbed in the left arm in 1989 and requiring 200 stitches.  The records also reflect that he was diagnosed with hepatitis C by blood test in 1995.

In summary, the medical evidence of record reflects that the Veteran has had numerous risk factors for exposure to hepatitis C.  Despite his inconsistent statements with regard to drug use (as reflected in his statements to many VA treatment providers versus statements made in support of his claim for VA monetary benefits), VA treatment records reflect his reports of intranasal cocaine use since approximately 1981, intravenous or injection cocaine and heroin use in the early 1980s, and smoking crack cocaine beginning in the late 1980s or early 1990s.  He also acquired tattoos on his forearms during military service.  

In September 2010, the Veteran testified that his only hepatitis C risk factor during military service was getting a tattoo with pen ink and a sewing needle as a sort of initiation after his ship crossed the equator.  He stated he did not know whether the needle used was shared among the shipmates getting tattoos.  Regarding post-service risk factors, he testified that he never snorted cocaine, but began using crack cocaine around 1990.  He also reported being stabbed in the left arm around 1995 by an ex-girlfriend and sharing razors when he was in a drug rehabilitation program in 1995.

The Veteran underwent a VA examination in March 2014.  He reported the following risk factors for hepatitis C: tattoo application onboard ship, inoculation with a multi-use autoinjector, nasal cocaine dependence, alcohol dependency, and stab wound from a knife approximately three years after service.  The examiner noted that the Veteran had been worked up thoroughly for hepatitis C and at present was at stage II fibrosis per biopsy completed in December 2010.

Based on the information obtained from the Veteran and review of the claims file, the examiner summarized that the Veteran's risk factors included shared razors, receiving a "shipboard tattoo from an unapproved source (tattooing is not standard practice aboard ships)," needle [sic] gun inoculation exposure, higher risk sexual behaviors, and claims of medical personnel not using gloves when administering inoculations.  The examiner added that post-service risk factors included extensive and continued polysubstance abuse of intranasal cocaine, intravenous drug use, and a "stabbing from an unknown-sourced knife (received over 200 stitches with no post operative infection)."

Following a review of the claims file and examination, the examiner explained that the absence of medical personnel wearing gloves does not indicate an increased risk of hepatitis C transmission because simple direct, non-bloody contact skin-to-skin will not promote transmission.  The examiner also noted the biological plausibility of transmission of hepatitis C from needle [sic] gun injectors.  However, the examiner emphasized that percutaneous transmission of the hepatitis C virus is well-established.  Accordingly, based on other factors such as the timing of diagnosis, length of treatment, in-service as well as post-service behaviors, and based upon extensive review of peer-reviewed medical evidence in texts and journals, the examiner opined it was less likely than likely that the Veteran's hepatitis C disability was incurred in or a result of his military service, and instead suggested that the Veteran contracted hepatitis C virus infection post-service.  

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C.

The Board finds the first element necessary to establish service connection, a current disability, is established because competent VA medical evidence of record, including the March 2014 VA examination, establishes that the Veteran currently has hepatitis C.  See Shedden, 381 F.3d at 1167.  The Board also finds the second element necessary to establish service connection, in-service incurrence of an injury, is established.  Here, a comparison of the Veteran's service entrance examination and a June 1981 narrative summary confirms that the Veteran obtained one or more tattoos during military service.  Also, he is competent to report the manner in which he was tattooed (pen ink and sewing needle) and to report receiving inoculations via air gun injector.  See id.

Turning to the medical opinion evidence, the Board finds the January 2014 opinion of the VA examiner persuasive and probative against a nexus between the Veteran's hepatitis C disability and service because it was based on a review of the claims file and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

As detailed, the January 2014 VA examiner concluded the Veteran's hepatitis C was less likely than not incurred in or related to in-service risk factors of getting a tattoo or immunizations with air gun injectors and instead suggested that the post-service behaviors of years of intranasal cocaine use, intravenous drug use during the early 1980s, and sustaining a stab wound that required 200 stitches provided a higher risk of percutaneous hepatitis C transmission.  The Board finds the VA examiner's conclusion supported by the lay and medical evidence of record, including the Veteran's lay statements to numerous VA medical personnel describing his history of intranasal and intravenous drug use for many years after service.  Moreover, the Board finds the examiner's conclusion more consistent with the duration and frequency of the Veteran's post-service intranasal and intravenous drug use, which both reportedly began in the early 1980s, versus the Veteran's reported instance of receiving a tattoo after crossing the equator and receiving numerous vaccinations by air gun injectors, which have not been documented by any scientific evidence to transmit hepatitis C infection even though such is biologically possible. 

The Board acknowledges that the Veteran is competent to describe events that occurred during military service or hepatitis C symptoms he experiences such as fatigue or weight loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, to the extent the Veteran contends that his hepatitis C is related to service, he is not competent to opine on this complex medical question because numerous modes of hepatitis C transmission are possible and hold varying degrees of relative risk.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In addition, to the extent that the Veteran's statements in this regard are competent, the Board finds that the probative value of the reasoned opinion of the trained VA examiner against a nexus between the hepatitis C and service is of greater weight than the Veteran's lay statements to the contrary.  Thus, the Board finds the evidence weighs against a conclusion that the Veteran's hepatitis C was incurred in or related to military service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hepatitis C.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


